Exhibit 10.5

AMENDMENT NO. 3 TO AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 3 (this “Amendment”) is entered into as of March 31, 2011, by
and among SPARTON CORPORATION, a corporation organized under the laws of the
State of Ohio (“Sparton”), SPARTON ELECTRONICS FLORIDA, INC., a corporation
organized under the laws of the State of Florida (“Sparton Florida”),
SPARTRONICS, INC., a corporation organized under the laws of the State of
Michigan (“Spartronics”), SPARTON MEDICAL SYSTEMS, INC., a corporation organized
under the laws of the State of Michigan (“Sparton Medical”), SPARTRONICS VIETNAM
CO., LTD, a corporation organized under the laws of Vietnam (“Spartronics
Vietnam”), SPARTON TECHNOLOGY, INC., a corporation organized under the laws of
New Mexico (“Sparton Technology”), SPARTON OF CANADA, LIMITED, a Canadian
corporation (“Sparton Canada”), SPARTON MEDICAL SYSTEMS COLORADO, LLC, a limited
liability company organized under the laws of the State of Colorado (“Sparton
Medical Colorado”), SPARTON BP MEDICAL DENVER, LLC, a limited liability company
organized under the laws of the State of Delaware (“Sparton BP”) (Sparton,
Sparton Florida, Spartronics, Sparton Medical, Sparton Vietnam, Sparton
Technology, Sparton Canada, Sparton Medical Colorado, and Sparton BP are each a
“Borrower”, and collectively the “Borrowers”), PNC BANK, NATIONAL ASSOCIATION,
(“PNC”), the various financial institutions named therein or which hereafter
become a party thereto, (together with PNC, collectively, “Lenders”) and PNC, as
agent for the Lenders (in such capacity, “Agent”).

BACKGROUND

WHEREAS, Borrowers other than Sparton BP (the “Existing Borrowers”), Agent, and
Lenders are parties to an Amended and Restated Revolving Credit and Security
Agreement dated as of August 14, 2009, as amended by Amendment No. 1 to Amended
and Restated Revolving Credit and Security Agreement dated as of August 6, 2010,
and Amendment No. 2 to Amended and Restated Revolving Credit and Security
Agreement dated as of March 2, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrowers with certain financial accommodations.

WHEREAS, Sparton BP is a wholly-owned subsidiary of Sparton.

WHEREAS, Sparton BP has acquired substantially all the assets of Byers Peak
Incorporated, a Colorado corporation, in accordance with the Byers Peak
Acquisition Documents (defined below).

WHEREAS, Sparton BP wishes to request and receive Advances under the Loan
Agreement as set forth therein and, as a result of the foregoing and pursuant to
the definition of “Borrowers” in the Loan Agreement, Sparton BP is required to
become a Borrower and a joint and several co-obligor with the Borrowers under
the Loan Agreement and the Other Documents.

WHEREAS, Borrowers and Sparton BP desire for Sparton BP to become a Borrower
under the Loan Agreement, a Grantor under the Pledge Agreement dated as of
August 14, 2009 among the Existing Borrowers and Agent (the “Pledge Agreement”),
and a Grantor under the Patent and Trademark Security Agreement dated as of
August 14, 2009 among the Existing Borrowers and Agent (the “Patent and
Trademark Security Agreement”).



--------------------------------------------------------------------------------

WHEREAS, in connection with the foregoing, Borrowers have requested that Agent
and Lenders amend certain provisions of the Loan Agreement and certain Other
Documents as hereafter provided, and Agent and Lenders are willing to do so on
the terms and conditions hereafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Amendments to the Loan Agreement.

(a) Section 1.2 is amended to add the following defined terms in the proper
alphabetical order:

“Amendment No. 3” means that certain Amendment No. 3 to this Agreement among
Agent, Lenders, and Borrowers dated as of March 31, 2011.

“Byers Peak Acquisition” means Sparton BP’s acquisition of substantially all the
assets of Byers Peak Incorporated, a Colorado corporation, in accordance with
the documents attached as collective Exhibit A to Amendment No. 3 (the “Byers
Peak Acquisition Documents”).

(b) Section 5.6 is hereby amended to read as follows:

5.6 Entity Names. Except with respect to Sparton Medical as disclosed in its
articles of incorporation, no Borrower has been known by any other corporate
name in the past five years and does not sell Inventory under any other name
except as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any Person (except for Sparton Medical Colorado with respect to
the Delphi Medical Systems Acquisition and Sparton BP with respect to the Byers
Peak Acquisition) during the preceding five (5) years.

(c) Section 7.1(a) of the Loan Agreement is amended to provide that the Byers
Peak Acquisition is a permitted acquisition under Section 7.1(a).

(d) Section 7.4 of the Loan Agreement is amended to provide that Sparton’s
acquisition of the Equity Interests of Sparton BP is a permitted investment
under Section 7.4.

 

2



--------------------------------------------------------------------------------

(e) Section 7.12 of the Loan Agreement is amended to provide that Sparton’s
formation of Sparton BP as a wholly-owned Subsidiary is permitted under
Section 7.12.

3. Joinder.

(a) Sparton BP is executing this Amendment in order to become a Borrower under
the Loan Agreement, a Grantor under the Pledge Agreement, and a Grantor under
the Patent and Trademark Security Agreement. By executing this Amendment,
Sparton BP agrees that upon satisfaction of the Amendment No. 3 Conditions
Precedent, it shall:

 

  i. become a party to the Loan Agreement, the Pledge Agreement, and the Patent
and Trademark Security Agreement as if an original signatory thereto;

 

  ii. be bound by all of the provisions of the Loan Agreement, the Pledge
Agreement, and the Patent and Trademark Security Agreement as if an original
signatory thereto;

 

  iii. be considered a Borrower for all purposes of the Loan Agreement and have
the rights and obligations of a Borrower thereunder;

 

  iv. be considered a Grantor for all purposes of the Pledge Agreement and have
the rights and obligations of a Grantor thereunder; and

 

  v. be considered a Grantor for all purposes of the Patent and Trademark
Security Agreement and have the rights and obligations of a Grantor thereunder.

(b) Sparton BP’s contact information for notice for purposes of Section 16.6 of
the Loan Agreement is as described below its signature to this Amendment.

(c) Sparton BP:

 

  i. confirms that it has received a copy of the Loan Agreement, together with
copies of all other documents and information as it has deemed appropriate to
make its own decision to enter into this Amendment (including this Section
titled “Joinder”);

 

  ii. agrees that it will perform in accordance with all of the obligations and
comply with all of the covenants that by the terms of the Loan Agreement and
Other Documents are required of it as a Borrower or Grantor thereunder;

 

  iii. confirms that the representations and warranties contained in the Loan
Agreement and in any Other Document applicable to a Borrower are true and
correct as of the date hereof with respect to Sparton BP; and

 

3



--------------------------------------------------------------------------------

  iv. authorizes Sparton as Borrowing Agent, to act in such capacity on its
behalf under the Loan Agreement.

(d) In order to confirm Sparton BP’s grant of a security interest to the Agent,
for itself and the ratable benefit of each Lender, pursuant to Section 4.1 of
the Loan Agreement, Section 1 of the Pledge Agreement, and the Patent and
Trademark Security Agreement, to secure the payment and performance of the
Obligations under the Loan Agreement, Sparton BP hereby grants and pledges to
the Agent, for itself and the ratable benefit of each Lender, a continuing
security interest in and a pledge of all of Sparton BP’s Collateral, whether now
owned or existing or hereafter acquired or arising and wherever located.

(e) Each of the Existing Borrowers fully consents to Sparton BP becoming a
Borrower.

(f) Each Borrower, including Sparton BP, confirms that it is jointly and
severally liable for all Obligations under the Loan Agreement pursuant to
Section 15.1 of the Loan Agreement.

(g) Notwithstanding anything herein to the contrary, before Sparton BP’s
Receivables or Inventory may be included in the Formula Amount, Agent must have
received a satisfactory field examination with respect to Sparton BP.

(h) Attached hereto as Exhibit B are supplements to the Schedules to the Loan
Agreement to reflect the addition of Sparton BP as a new Borrower. Upon
satisfaction of the Amendment No. 3 Conditions Precedent, the Loan Agreement
Schedules shall be updated to include the supplements.

(i) Attached hereto as Exhibit C is an update of Schedule 1 to the Pledge
Agreement to reflect the addition of Sparton BP as a new Borrower. Upon
satisfaction of the Amendment No. 3 Conditions Precedent, the updated schedule
shall replace Schedule 1 to the Pledge Agreement.

4. Sparton BP Perfection Certificate and Opinion of Counsel. Ordinarily Agent
would require a perfection certificate and opinion of counsel regarding Sparton
BP in connection with this Amendment. At Borrowers’ request, Agent agrees not to
require these items now but reserves the right to request them in the future.

5. Expenses. Upon the execution of this Amendment, Borrowers must pay to Agent
all costs and expenses incurred by Agent in connection with this Amendment,
including reasonable attorneys’ fees of Agent’s counsel.

6. Conditions Precedent to Effectiveness of this Amendment. This Amendment is
not effective until each of the following conditions precedent (the “Amendment
No. 3 Conditions Precedent”) have been satisfied to Agent’s satisfaction:

(a) Agent has received fully executed copies of this Amendment and all Exhibits
and related documents that require a signature, including all documents listed
on the Closing Checklist attached as Exhibit D.

 

4



--------------------------------------------------------------------------------

(b) The Byers Peak Acquisition has closed on terms and conditions satisfactory
to Agent.

(c) All loan documents, including notes, security agreements, guarantees,
subordination agreements, landlord waivers, financial statements, legal
opinions, evidence of insurance, and other documents, are satisfactory in form
and substance to Agent and its legal counsel.

7. Representations and Warranties. Each Borrower represents, warrants, and
agrees that:

(a) The execution, delivery, and performance of this Amendment are within its
corporate, limited liability company, or limited partnership powers, have been
duly authorized, and do not violate any statute, law, regulation, or its
articles of incorporation, articles of organization, by-laws, or other
organizational documents, or any material agreement or undertaking to which it
is a party or by which it is bound.

(b) This Amendment is a legal, valid, and binding obligation of each Borrower,
enforceable against each in accordance with its terms.

(c) After giving effect to the amendments in this Amendment, the representations
and warranties contained in the Loan Agreement and the Other Documents are true
on and as of the date of this Amendment with the same force and effect as if
made on and as of the date of this Amendment.

(d) No Default or Event of Default exists on the date of this Amendment.

(e) All Obligations are due and owing without setoff, counterclaim, or defense.

8. Effect on the Agreement.

(a) References in the Loan Agreement and the Other Documents to the Loan
Agreement, the Pledge Agreement, and the Patent and Trademark Security Agreement
are treated as references to the Loan Agreement, the Pledge Agreement, and the
Patent and Trademark Security Agreement as amended by this Amendment. Without
limiting the definition of Other Documents, this Amendment and all other
agreements and documents executed in connection with it are Other Documents.

(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified,
reaffirmed, confirmed and approved.

(c) If there is an express conflict between the terms of this Amendment and the
terms of the Loan Agreement or the Other Documents, the terms of this Amendment
control.

(d) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

 

5



--------------------------------------------------------------------------------

9. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of Michigan,
without regard to any conflicts of laws principles thereto that would call for
the application of the laws of another jurisdiction.

10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

11. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission or
electronic transmission in PDF format shall be deemed to be an original
signature hereto.

[Signatures pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as Agent and Lender By:  

/s/ Roger Reeder

  Roger Reeder, Vice President

 

ACKNOWLEDGED AND AGREED: SPARTON CORPORATION By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Senior Vice President and   Chief Financial Officer SPARTON
ELECTRONICS FLORIDA, INC. By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Treasurer and Secretary SPARTRONICS, INC. By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Treasurer and Secretary SPARTON MEDICAL SYSTEMS, INC. By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Treasurer and Secretary SPARTRONICS VIETNAM CO., LTD. By:  

/s/ Cary B. Wood

  Cary B. Wood, General Director SPARTON TECHNOLOGY, INC. By:  

/s/ Gregory A. Slome

  Gregory A. Slome, Treasurer and Secretary



--------------------------------------------------------------------------------

SPARTON OF CANADA, LIMITED By:  

/s/ Cary B. Wood

  Cary B. Wood, President SPARTON MEDICAL SYSTEMS COLORADO, LLC By:  

/s/ Gregory A. Slome

  Gregory A. Slome, President SPARTON BP MEDICAL DENVER, LLC, as Borrower By:  

/s/ Michael Osborne

  Michael Osborne, President

Notice address:

Sparton Corporation

425 N. Martingale Road, Suite 2050

Schaumburg, Illinois 60173

Attention: Gregory A. Slome

Telephone: (847) 762-5812

Facsimile: (847) 762-5820

with a copy to:

Sparton Corporation

425 N. Martingale Road, Suite 2050

Schaumburg, Illinois 60173

Attention: Joseph S. Lerczak

Telephone: (847) 762-5816

Facsimile: (847) 762-5820

 

8



--------------------------------------------------------------------------------

EXHIBIT A

BYERS PEAK ACQUISITION DOCUMENTS

 

9



--------------------------------------------------------------------------------

EXHIBIT B

SUPPLEMENTS TO LOAN AGREEMENT SCHEDULES

 

10



--------------------------------------------------------------------------------

EXHIBIT C

UPDATE TO PLEDGE AGREEMENT SCHEDULE

 

11



--------------------------------------------------------------------------------

EXHIBIT D

CLOSING CHECKLIST

 

12